DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2-28-19, 2-28-19, 6-7-19, 7-24-20, 11-16-20, 2-10-21, 3-26-21, and 5-20-21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27-29 are objected to because of the following informalities:  claims 27-29 depend on cancelled claim 16.  Appropriate correction is required. 
For purposes of examination, the examiner interprets claims 27-29 to depend on independent claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 14, 15, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (JP2007-121850, of record).

Re claim 1, Otsuka teaches for example in fig. 1-3 and 5, a lens driving device (fig. 1 and 2), comprising:  cover member (20) comprising an upper plate and a lateral plate extending from the upper plate (fig. 1);  bobbin (22) disposed in the cover member (fig. 2);  coil disposed on the bobbin; first magnet (32) disposed between the coil and the lateral plate of the cover member (fig. 3), an elastic member (27, 28) coupled to the bobbin (fig. 2); a second magnet (Mg) disposed on the bobbin (fig. 2); a circuit board (FPC) comprising a plurality of terminals formed on a lower end portion of the circuit board (para. 0016); and a sensor (He) disposed on the circuit board and facing the second magnet (fig. 2 and 3), wherein the elastic member comprises two lower elastic 
But, Otsuka fails to explicitly teach the first magnet is fixed to the lateral plate of the cover member by an adhesive.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the method of installation of magnets, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Otsuka in order to provide ease of manufacturing, as is well known in the art.

Re claim 26, Otsuka teaches for example in fig. 1-3 and 5, lens driving device (fig. 1 and 2), comprising: a cover member (20) comprising an upper plate and a lateral plate extending from the upper plate (fig. 1); a bobbin (22) disposed in the cover member (fig. 2); a base (52) disposed below the bobbin and coupled to the lateral plate of the cover member (fig. 2); a coil (33) disposed on the bobbin (fig. 3); a first magnet (32) disposed between the coil and the lateral plate of the cover member (fig. 2 and 3), a lower elastic member (27) connecting the bobbin and the base (fig. 2); a second magnet (Mg) disposed on the bobbin (fig. 3); a circuit board (FCP) disposed on an outer lateral surface of the base (fig. 2 and 3); and a sensor (He) disposed on the circuit board and facing the second magnet (fig. 3); wherein the lower elastic member 
But, Otsuka fails to explicitly teach the first magnet is directly bonded to the lateral plate of the cover member.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the method of installation of magnets, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Otsuka in order to provide ease of manufacturing, as is well known in the art.

Re claims 2 and 27, Otsuka further teaches for example in fig. 1-3 and 5, the sensor senses a movement of the second magnet in a direction parallel to an optical axis (para. 0024).

Re claim 3, supra claim 1.
But, Otsuka fails to explicitly teach the first magnet is directly bonded to the lateral plate of the cover member.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the method of installation of magnets, since it has been 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Otsuka in order to provide ease of manufacturing, as is well known in the art.

Re claim 4, supra claim 1.
But, Otsuka fails to explicitly teach the lateral plate of the cover member comprises a first lateral plate, a second lateral plate opposite to the first lateral plate, a third lateral plate disposed between the first lateral plate and the second lateral plate, and a fourth lateral plate opposite to the third lateral plate, wherein the first magnet comprises a first-first magnet disposed on a first lateral plate of the cover member and a second-first magnet disposed on a second lateral plate of the cover member, and wherein the second magnet is disposed at a position corresponding to the third lateral plate of the cover member.
However, Otsuka explicitly teaches positioning the magnet on a side on which there are no drive magnets (fig. 3). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the magnets, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Otsuka in order to provide proper interaction with a coil, as is well known in the art.

Re claim 5, supra claim 4.
But, Otsuka fails to explicitly teach the first magnet is not disposed on the third lateral plate of the cover member.
However, Otsuka explicitly teaches positioning the magnet on a side on which there are no drive magnets (fig. 3). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the magnets, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Otsuka in order to provide proper interaction with a coil, as is well known in the art. 

Re claim 6, supra claim 4.
But, Otsuka fails to explicitly teach the first magnet is omitted at a position corresponding to the third lateral plate and the fourth lateral plate of the cover member.
However, Otsuka explicitly teaches positioning the magnet on a side on which there are no drive magnets (fig. 3). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the magnets, since it has been held that rearranging parts of an invention involves only routine skill in the art.


Re claim 7, supra claim 4.
But, Otsuka fails to explicitly teach the second magnet is not overlapped with the first magnet in a direction perpendicular to an optical axis and perpendicular to the third lateral plate of the cover member.
However, Otsuka explicitly teaches positioning the magnet on a side on which there are no drive magnets (fig. 3). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the magnets, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Otsuka in order to provide proper interaction with a coil, as is well known in the art.  

Re claim 8, Otsuka further teaches for example in fig. 1-3 and 5, the elastic member comprises an upper elastic member (28) coupled to an upper portion of the bobbin (fig. 2).



Re claim 10, Otsuka further teaches for example in fig. 1-3 and 5, the coil is electrically connected to the circuit board through the two lower elastic members (para. 0025-0026).

Re claim 11, Otsuka further teaches for example in fig. 1-3 and 5, the cover member comprises an inner yoke (31) extending from the upper plate and disposed in the lateral plate (fig. 2 and 3), wherein the coil is disposed on an outer periphery of the bobbin (fig. 2 and 3), wherein the bobbin comprises a recess formed on the outer periphery of the bobbin and forming a space between the bobbin and the coil (fig. 2 and 3), and wherein at least a portion of the inner yoke is disposed in the space between the bobbin and the coil (fig. 3).

Re claim 12, Otsuka further teaches for example in fig. 1-3 and 5, the second magnet is not overlapped to the coil in a direction perpendicular to an optical axis and perpendicular to the third lateral plate of the cover member (fig. 2 and 3).

Re claim 14, Otsuka further teaches for example in fig. 1-3 and 5, a camera module, comprising: a printed circuit board (FPC); an image sensor (51a) disposed on the printed circuit board (para. 0016); the lens driving device (fig. 2 and 3); and a lens (L1-L4) coupled to the bobbin of the lens driving device and spaced apart from the image sensor (fig. 2).

Re claim 15, Otsuka further teaches for example in fig. 1-3 and 5, a mobile phone comprising the camera module (fig. 5).

Re claim 28, Otsuka further teaches for example in fig. 1-3 and 5, the circuit board comprises a first portion disposed on the lateral plate of the cover member, and a second portion disposed below the first portion and disposed on the outer lateral surface of the base (fig. 1).

Re claim 29, supra claim 1.
But, Otsuka fails to explicitly teach the lateral plate of the cover member comprises a first lateral plate, a second lateral plate opposite to the first lateral plate, a third lateral plate disposed between the first lateral plate and the second lateral plate, and a fourth lateral plate opposite to the third lateral plate, wherein the first magnet comprises a first-first magnet disposed on a first lateral plate of the cover member and a second-first magnet disposed on a second lateral plate of the cover member, wherein the second magnet is disposed at a position corresponding to the third lateral plate of the cover member, and wherein the first magnet is not disposed on the third lateral plate of the cover member.
However, Otsuka explicitly teaches positioning the magnet on a side on which there are no drive magnets (fig. 3). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the magnets, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Otsuka in order to provide proper interaction with a coil, as is well known in the art. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (JP2007-121850) in view of Ichikawa et al. (JP2013-033179, of record).

Re claim 13, supra claim 1. 
But, Otsuka fails to explicitly teach a weight-balancing member is disposed on the bobbin and has a weight that is the same as that of the second magnet, and wherein the weight-balancing member is disposed at a position symmetrical to that of the second magnet about a center of the bobbin.
However, within the same field of endeavor, Ichikawa et al. teaches for example in fig. 1-4, a weight-balancing member is disposed on the bobbin and has a weight that is the same as that of the second magnet, and wherein the weight-balancing member is disposed at a position symmetrical to that of the second magnet about a center of the bobbin.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Otsuka with Ichikawa et al. in order to provide stability, as is well known in the art.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (JP2007-121850) in view of Park et al. (US20110170204).

Re claim 21, supra claim 1. 
But, Otsuka fails to explicitly teach a cross-sectional shape of the coil, taken in a plane perpendicular to an optical axis, is an eight-sided polygon.
However, within the same field of endeavor, Park et al. teaches for example in fig. 2, a cross-sectional shape of the coil, taken in a plane perpendicular to an optical axis, is an eight-sided polygon.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Otsuka with Park et al. in order to provide more faces to interact with magnets, as taught by Park et al. (fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Joseph P Martinez/           Primary Examiner, Art Unit 2872                    
8-27-21